Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) dated as of this 21st day of May,
2009 between LKQ Corporation, a Delaware corporation (hereinafter referred to as
the “Company”), and Mark T. Spears (hereinafter referred to as “Consultant”).

WITNESSETH

WHEREAS, Consultant is currently the Executive Vice President and Chief
Financial Officer of the Company;

WHEREAS, the Company desires to avail itself of the experience, knowledge and
judgment of Consultant for a period of time after Consultant is no longer an
employee of the Company; and

WHEREAS, Consultant is willing to perform consulting services for the Company as
an independent contractor upon the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the Company hereby agrees to engage Consultant and Consultant hereby
agrees to accept such engagement upon the following terms and conditions:

1. Term. The “Term” shall mean the period commencing on the date that Consultant
ceases to be an employee of the Company or any of its affiliates and ending on
the earlier of the fifth year anniversary of such date or the death of
Consultant, unless earlier terminated by Consultant for any reason or by the
Company for “Cause” (as defined in the Company’s 1998 Equity Incentive Plan).

2. Duties and Responsibilities. During the Term, Consultant shall consult with
the Company’s Board of Directors or Chief Executive Officer regarding financial
matters involving the Company, including but not limited to the Company’s annual
and quarterly financial statements and the Company’s capital structure. During
the Term, the Company shall not require Consultant to devote more than three
business days per month toward Consultant’s duties and responsibilities under
this Agreement. After the Term, neither the Company nor Consultant shall have
any further obligations hereunder except, in the case of Consultant, the
obligations pursuant to paragraph 4 hereof.

3. Compensation During the Term. During the Term, the Company agrees (a) to pay
Consultant at the rate of $180,000 annually in periodic installments, and (b) to
provide for the continuation, at the Company’s expense (subject to contributions
by Consultant at the same rate as employees of the Company), of substantially
the same health benefits in effect for Consultant immediately prior to the
commencement of the Term. In addition, notwithstanding any provision to the
contrary in the Company’s Long Term Incentive Plan (the “LTIP”), Consultant
shall be entitled to receive the payments relating to the Deferred Award (as
defined in the LTIP) for the



--------------------------------------------------------------------------------

January 1, 2006 to December 31, 2008 performance period in accordance with the
terms of the LTIP, if (a) Consultant is either an employee of the Company or a
consultant to the Company pursuant to the Consulting Agreement at the time such
Deferred Award vests, or (b) Consultant is otherwise entitled to such payments
pursuant to the terms of the LTIP.

4. Non-Competition and Confidentiality. Consultant agrees that:

(a) During the five year period that initially comprises the Term
(notwithstanding any earlier termination of the Term in accordance with
paragraph 1 hereof), the Consultant shall not (i) engage in, represent, furnish
consulting services to, be employed by or have any interest in (whether as
owner, principal, lender, director, officer, partner, agent, consultant,
shareholder, member or otherwise) any business which would be competitive with
any business conducted by the Company, provided, however, that the Consultant
may acquire and hold an aggregate of up to two percent of the outstanding shares
of any corporation engaged in any such business if such shares are publicly
traded in an established securities market, (ii) induce any customer of the
Company or its subsidiaries to patronize any such competitive business or
otherwise request or advise any such customer to withdraw, curtail or cancel any
of its business with the Company or its subsidiaries, or (iii) solicit for
employment, or assist any other person in soliciting for employment, any person
employed by the Company or any of its affiliates, or (iv) use or disclose,
except for the sole benefit of or with the written consent of the Company, any
confidential information relating to the business, processes or products of the
Company.

(b) If any provision of Section 4(a), as applied to any party or to any
circumstances, is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other provision or any other part of this Agreement,
the application of such provision in any other circumstances or the validity or
enforceability of this Agreement. If any such provision, or any part thereof, is
held to be unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form such
provision shall then be enforceable. Upon breach of any provision of
Section 4(a), the Company and Consultant shall be entitled to injunctive relief,
since the remedy at law would be inadequate and insufficient. In addition, they
shall be entitled to such damages as they can show they have sustained by reason
of such breach.

5. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when deposited in the
U.S. Mail in a registered, postage prepaid envelope addressed, if to Consultant
at Consultant’s address set forth below, and if to the Company, c/o General
Counsel, 120 North LaSalle Street, Suite 3300, Chicago, Illinois 60602, or to
such other addresses as either party shall designate by written notice to the
other.

6. Assignment. Consultant may not assign Consultant’s rights or obligations
hereunder. The rights and obligations of the Company hereunder shall inure to
the benefit of and shall be binding upon its successors and assigns.



--------------------------------------------------------------------------------

7. Independent Contractor. During the Term, Consultant shall be an independent
contractor, not an employee or agent, of the Company. Nothing in this Agreement
shall render Consultant an employee or agent of the Company, nor authorize or
empower Consultant to speak for, represent or obligate the Company in any
way. Consultant shall execute and deliver to the Company any forms required by
the Internal Revenue Service to indicate that the Company has no obligation to
withhold any taxes with respect to Consultant during the Term.

8. (a) This Agreement shall be subject to and governed by the laws of the State
of Illinois.

(b) Failure to insist upon strict compliance with any provision(s) hereof shall
not be deemed a waiver of such provision(s) or any other provision hereof.

(c) This Agreement may not be modified except by an agreement in writing
executed by the parties hereto.

(d) The invalidity or unenforceability of any provision hereby shall not affect
the validity or enforceability of any other provisions.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

LKQ CORPORATION

By:  

/s/ Victor M. Casini

Name:   Victor M. Casini Title:   Senior Vice President CONSULTANT

/s/ Mark T. Spears

Mark T. Spears Address:  

 

 

 